DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng et al. (WO 2019120513 A1).
In claim 1, Cheng discloses in Figs. 1-3, an antenna apparatus, comprising: 
an array antenna (705s) comprising a sub-array (710 or 720 or 810 in Fig. 2); 
a power divider (page 11, line 35; a single-stage power splitting section that can be in the form of a power divider); and 
a reconfigurable phase shifter circuit (730/740 are reconfigurable low-bit phase shifters; page 11, lines 15 and 19), wherein the reconfigurable phase shifter circuit is configured to: 
provide a first phase shift value (when switch 860 switched to left position) based on a switch (860 in Fig. 2A; page 14, line 6), in a first state (left position of the switch 860), and 
provide a second phase shift value (when switch 860 switched to right position) different from the first phase shift value based on the switch (860), in a second state (right position of the switch 860).
In claim 2, Cheng further discloses the antenna apparatus of claim 1, wherein the reconfigurable phase shifter circuit (730-740 in Fig. 2D) is arranged after a port input (750) and before a branch of the power divider (splits to feed 710 and 720).
Allowable Subject Matter
4.	Claims 3-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
5.	Claims 17-18 appear to comprise allowable subject matter.
        Related Prior Art
6.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Rostomyan (US 11211704 B2) teaches a phase shift mechanism includes a variable inductor element configured to toggle between a first inductance state and a second inductance state in response to a first control bit value, and a plurality of variable capacitor elements coupled to the variable inductor element and configured to toggle between a first capacitance state and a second capacitance state in response to a second control bit value.
Rao et al. (US 6943745 B2) teaches a deployable antenna array is provided having at least one boresight axis, and including a first plurality of first antenna array elements and a second plurality of second antenna array elements separate from the 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIBOL TAN whose telephone number is (571)272-1811. The examiner can normally be reached M-F 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VIBOL TAN/Primary Examiner, Art Unit 2844